Citation Nr: 1703525	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-11 574	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating due to individual unemployability caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to June 1977.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2016, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

In February 2016 prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for a total disability evaluation based on individual unemployability due to service connected disorders.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal to the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, the Veteran has withdrawn this claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


